Citation Nr: 1106159	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder, including 
as secondary to the Veteran's service-connected residuals, 
fracture left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to January 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Board notes that the Veteran testified at a November 2010 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a back disorder characterized by 
pain and stiffness as a result of a service-connected disability.  
The Board finds that additional development is necessary with 
respect to this claim.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

In his claim the Veteran asserted that he has a curvature of the 
back which he claims is due to his service-connected left leg 
disability.  Service connection is in effect for residuals of 
fracture of the left femur with one-half inch shortening.  VA 
outpatient treatment reports dated in November 2007 show that the 
Veteran complained of a painful back due to a short leg.  The 
assessment was short left leg.  In support of his claim, the 
Veteran has submitted a January 2008 letter from his private 
family practitioner.  In this letter that physician stated that 
the Veteran has a leg length discrepancy due to his service-
connected leg trauma and that he has compensative scoliosis 
secondary to the leg length discrepancy, which has resulted in 
intermittent back pain.  There are no treatment reports 
associated with this statement.  Such records may help the 
Veteran's claim and should be obtained.  

The Veteran was afforded a VA examination in January 2008.  The 
examiner diagnosed the Veteran with congenital spina bifida 
occulta at the L5 posterior aspect.  He stated that there was no 
report of scoliosis on review of radiographic imagery from August 
2007.  He also stated that there was no evidence of degenerative 
joint disease and no evidence of higher lumbar or lower thoracic 
spine problems.  The examiner opined that there was no evidence 
to support the Veteran's claim that his back pain is due to his 
service-connected residuals of a fracture to the left femur.  In 
addition, the examiner stated that on evaluation the Veteran's 
left leg did not actual demonstrate any shortening.   

Pursuant to the VCAA, the duty to assist includes obtaining 
medical records and an adequate examination where indicated by 
the facts and circumstances of an individual case.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Furthermore, once VA provides an 
examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

The Board finds that the VA examination provided is insufficient 
for evaluation purposes since it did not address the aggravation 
aspect of the claim.  As such, an additional supplemental medical 
opinion (or VA examination, if deemed necessary) must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any private 
treatment for his claimed back disorder since 
January 2008 or any VA treatment since 
October 2010.  If the Veteran indicates that 
he has received any treatment or evaluations, 
the RO/AMC should obtain and associated those 
records with the claims file.  

The Veteran should be asked to complete 
release forms for Family Medical 
Centers/Middleburg, Benjamin W. Goh in order 
to obtain medical reports of all relevant 
treatment.  All appropriate developmental 
action should be undertaken to obtain these 
medical reports.   

2.  Then, obtain a supplemental opinion by 
the January 2008 VA examiner or other 
appropriate specialist (or if deemed 
necessary, schedule a VA examination) to 
obtain an opinion as to all aspects of the 
secondary service connection claim.  The 
claims file must be made available to and be 
reviewed by the examiner prior to the 
opinion/examination.  

Based on a review of the claims file (or the 
results of the Veteran's examination), the 
examiner is asked to fully explain the 
precise nature of any back disorder present.  
Thereafter, the examiner should opine whether 
it is at least as likely as not (i.e., a 50 
percent or greater probability) that any back 
disorder shown is caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected residuals of a left femur 
fracture.  The examiner's opinion should 
discuss the prior medical opinions on record.

A complete rationale for any opinion 
expressed must be included in the report 
provided and an explanation of the principles 
involved would be of considerable assistance 
the Board. 

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO/AMC, to include consideration of 
any additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.



By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


